Citation Nr: 0911281	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  08-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
Center (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket for good 
cause.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  In August 2003, the RO denied the Veteran's initial claim 
of entitlement to service connection for tinnitus.  Although 
provided notice of this decision that same month, the Veteran 
did not perfect an appeal thereof.

2.  In September 2005, the RO denied the Veteran's claim to 
reopen the issue of entitlement to service connection for 
tinnitus.  Although provided notice of this decision that 
same month, the Veteran did not perfect an appeal thereof.

3.  Evidence received since the September 2005 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus.

4.  The evidence of record shows that the Veteran's tinnitus 
is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's September 2005 rating decision, and the Veteran's claim 
for service connection for tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2008).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  New and Material Evidence

In January 2003, the Veteran filed his initial claim for 
entitlement to service connection for tinnitus.  In August 
2003, the RO issued a rating decision that denied the 
Veteran's claim.  Although provided notice of this decision 
that same month, the Veteran did not perfect an appeal 
thereof, and it became final. See 38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.201, 20.302 (2008).

In June 2005, the Veteran filed a claim to reopen the issue 
of entitlement to service connection for tinnitus.  In 
September 2005, the RO issued a rating decision that denied 
the Veteran's claim.  Although provided notice of this 
decision that same month, the Veteran did not perfect an 
appeal thereof, and it became final. See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2009).

In February 2007, the Veteran filed his current claim to 
reopen the issue of entitlement to service connection for 
tinnitus.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The underlying basis for the RO's September 2005 decision was 
that a current diagnosis of tinnitus was not shown, nor was 
there any evidence linking any such condition to the 
Veteran's military service.    

Comparing the evidence received since the RO's September 2005 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for tinnitus.  Specifically, the newly submitted 
evidence includes a private examiner's opinion in March 2007, 
that the Veteran's current tinnitus is related to noise 
exposure and acoustic trauma during his military service.  
Accordingly, new and material evidence has been submitted, 
and the claim for service connection for tinnitus must be 
reopened.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board also notes that service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In this case, the 
Veteran has previously been granted service connection for 
bilateral hearing loss.

Historically, the Veteran served on active duty in the Navy 
from May 1944 to March 1946.  His report of separation listed 
his inservice specialty as machinist's mate.  It also 
revealed that he served onboard the USS FARENHOLT.  A review 
of his service treatment records was silent as to any 
complaints of or treatment for tinnitus.

The Veteran has submitted statements that his duties included 
manning the ship's 20 millimeter anti-aircraft guns.  
Moreover, he claims that his particular gun station was 
directly under one of the ship's five-inch guns.  

The report of a July 2003 VA audiological examination noted 
the Veteran's complaints of increasing hearing loss since his 
discharge from the service.  The report also noted that the 
Veteran denied any current tinnitus.  

The report of a private audiological evaluation in March 
2007, noted the Veteran's inservice duties as a machinist's 
mate, as well as manning an anti-aircraft gun.  The examiner 
noted that these duties resulted in significant noise level 
exposure from machinery and artillery.  The report noted that 
the Veteran's post-military noise exposure was minimal.  
Audiological testing revealed mild to severe sensorineural 
hearing loss and tinnitus.  The private examiner opined that 
the noise exposure and acoustic trauma during the Veteran's 
military career "more likely than not caused his hearing 
loss and tinnitus."  

In May 2007, a new VA audiological examination was conducted.  
The report of this examination noted the VA examiner's 
opinion that in light of the possible noise exposure the 
Veteran incurred as a machinist's mate, it was as likely as 
not that his current hearing loss was related to his military 
service.  As for his tinnitus, the VA examiner opined that it 
was "[not] at least as likely as not" that the Veteran's 
tinnitus was related to his military service.  In reaching 
this conclusion, the VA examiner noted the absence of 
tinnitus reported by the Veteran during his 2003 examination.

After reviewing the evidence of record, there are conflicting 
medical opinions of record as to whether the Veteran's 
current tinnitus is related to his military service.  In 
weighing these opinions, the Board finds that inservice 
exposure to acoustical trauma has been established.  
Discounting this fact, however, is the lack of tinnitus 
complaints by the Veteran during his July 2003 VA 
examination.  In the end, however, the Board finds no reason 
to favor one examiner's opinion herein over the other.  
Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's tinnitus is related to active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for tinnitus is 
warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


